 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    XIONG LON MAI,                                    No. 2:20-CV-1163-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties, ECF Nos. 6 and 7, this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the Court are the parties’ briefs on the merits, ECF Nos. 16 and

23   18.

24                  The Court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is
                                                       1
27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The Court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

19   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such
                                                        2 an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///
                                                       3
27   ///

28   ///
 1                             II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on September 21, 2016. See CAR 18.1

 3   In the application, Plaintiff claims disability began on May 30, 2016. See id. Plaintiff’s claim

 4   was initially denied. Following denial of reconsideration, Plaintiff requested an administrative

 5   hearing, which was held on April 30, 2019, before Administrative Law Judge (ALJ) Carol A.

 6   Eckerson. In a May 30, 2019, decision, the ALJ concluded Plaintiff is not disabled based on the

 7   following relevant findings:

 8                  1.     The claimant has the following severe impairment(s): major
                           depressive disorder, PTSD, and anxiety disorder;
 9
                    2.     The claimant does not have an impairment or combination of
10                         impairments that meets or medically equals an impairment listed in
                           the regulations;
11
                    3.     The claimant has the following residual functional capacity: the
12                         claimant can perform a full range of work at all exertional levels;
                           she can perform simple repetitive tasks; she can sustain attention,
13                         concentration, persistence, and pace; she can attend and complete a
                           workday or workweek for simple repetitive tasks; she cannot have
14                         public interactions; she can frequently interact with coworkers and
                           supervisors; she can adapt to changes and stress for simple
15                         repetitive tasks;
16                  4.     Considering the claimant’s age, education, work experience,
                           residual functional capacity, and vocational expert testimony, there
17                         are jobs that exist in significant numbers in the national economy
                           that the claimant can perform.
18
                    See id. at 21-28.
19

20   After the Appeals Council declined review on April 8, 2020, this appeal followed.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
                                                       4
27
            1
                   Citations are the to the Certified Administrative Record (CAR) lodged on October
28   22, 2020. See ECF No. 13.
 1                                           III. DISCUSSION

 2                  In her opening brief, Plaintiff argues: (1) the ALJ erred at Step 2 in determining

 3   Plaintiff’s physical impairments are non-severe; and (2) the ALJ erred at Step 4 in rejecting the

 4   opinions of consultative psychologist Shyma El Sayed, Psy.D, and treating physician, Dr.

 5   Rochanayon.

 6             A.   Severity Determination

 7                  To qualify for benefits, the plaintiff must have an impairment severe enough to

 8   significantly limit the physical or mental ability to do basic work activities. See 20 C.F.R. §§

 9   404.1520(c), 416.920(c).2 In determining whether a claimant’s alleged impairment is sufficiently

10   severe to limit the ability to work, the Commissioner must consider the combined effect of all

11   impairments on the ability to function, without regard to whether each impairment alone would be

12   sufficiently severe. See Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th Cir. 1996); see also 42

13   U.S.C. § 423(d)(2)(B); 20 C.F.R. §§ 404.1523 and 416.923. An impairment, or combination of

14   impairments, can only be found to be non-severe if the evidence establishes a slight abnormality

15   that has no more than a minimal effect on an individual’s ability to work. See Social Security

16   Ruling (SSR) 85-28; see also Yuckert v. Bowen, 841 F.2d 303, 306 (9th Cir. 1988) (adopting

17   SSR 85-28). The plaintiff has the burden of establishing the severity of the impairment by

18   providing medical evidence consisting of signs, symptoms, and laboratory findings. See 20

19   C.F.R. §§ 404.1508, 416.908. The plaintiff’s own statement of symptoms alone is insufficient.

20   See id.
21                  At Step 2, the ALJ addressed the severity of Plaintiff’s impairments as follows:

22                  The alleged left deQuervain’s tenosynovitis, right upper extremity pain,
                    diabetes mellitus, and headaches are nonsevere.
23
                    On January 21, 2016, the claimant reported that about a year ago she
24                  started to have headaches, mostly on right side of her head with blurry
                    vision, nausea, vomiting, and right hemibody weakness and numbness.
25                  She also alleges right upper extremity pain, hypertension, and diabetes
26             2
                    Basic work activities include: (1) walking,  standing, sitting, lifting, pushing,
                                                        5
     pulling, reaching, carrying, or handling; (2) seeing, hearing, and speaking; (3) understanding,
27   carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
     appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
28   in a routine work setting. See 20 C.F.R. §§ 404.1521, 416.921.
 1   mellitus. Physical examination showed the claimant is able to sit
     comfortably on the examination table without difficultly or evidence of
 2   pain. There is no evidence of bony tenderness, joint effusion, enlargement
     or abnormal motion, no muscle fasiculations, atrophy, muscle weakness,
 3   or reduces range of motion. The claimant was seen on April 26, 2016,
     with complaints of left hand pain for two weeks, hard to grip and make a
 4   fist. The claimant had left hand tenderness to palpation over the
     metacarpophalangeal joint of thumb. In a follow up in September 2016,
 5   the claimant was diagnosed with ganglion left wrist; she was referred to a
     hand surgeon (Exhibit B2F). On June 1, 2017, the claimant complained of
 6   back pain and left shoulder and arm pain. Movements are restricted with
     active elevation and pain. On palpation, tenderness is noted in the
 7   acromioclavicular joint (Exhibit B9F/3). An x-ray off the left shoulder
     showed minimal degenerative changes (Exhibit B9F/21). A Physical
 8   Therapy (PT) note[] December 2017 showed the claimant continued to
     complain of left shoulder pain but she demonstrates improved left
 9   shoulder mobility with range of motion since the initial PT visit. She has
     good range of motion progress and decreased guarding of left shoulder
10   with manual interventions (Exhibit B14F/18).

11   On January 30, 2017, Dr. Lin[‘s] impression of the claimant was left
     deQuervani’s tenosynovitis. A rheumatoid panel from March 2017 was
12   negative (Exhibit B7F/10, 7).

13   In April 2019, Dr. Rochanayon completed a Headache Medical Source
     Statement and he reported he has treated the claimant for six years for
14   enthesopathy, unspecified, major depressive disorder, hypertension, and
     diabetes. The claimant’s headaches are severe with signs and symptoms
15   of nausea, vomiting, throbbing pain, mental confusion, inability to
     concentrate, mood changes, exhaustion, malaise, numbness, visual
16   disturbances, impaired sleep, impaired appetite, pain worse with activity,
     and causes avoidance of activity, and inability to drive a motor vehicle.
17   She has 6 headaches per week and 28 per month. The duration of a typical
     headache is 40 minutes or 12 hours. Bright lights, hunger, lack of sleep,
18   noise, and stress triggers the claimant’s headaches. She has to lie down,
     take medication, and a quiet place makes her headaches better. The
19   claimant would be off task 5% of the time. She would be absent from
     work more than four days per month (Exhibit B13F). This assessment is
20   not supported by the doctor’s own treatment record or by the medical
     evidence in file. The most recent medical evidence of record does not
21   even mention headaches much less at this level of severity. Physical
     limits are not supported by the doctor’s exams, most of which show no
22   objective findings. From January 4, 2018, through March 6, 2019, the
     claimant’s treatment consisted of medication refills (Exhibit B14F).
23
     Treatment notes from Dr. Rochanayon from January 4, 2018, through
24   March 2019 showed the claimant was prescribed medications. In a follow
     up in March 2018, physical examination showed right shoulder
25   movements are painful with extension and internal rotation. The
     claimant’s Body Mass Index was 31.03-31.9. Diet and exercise was [sic]
26   discussed with the claimant. The claimant[‘s] hypertension is treated with
                                       6
     medication and diabetes without complication  (Exhibit B14F).
27
     CAR 21-22.
28
 1                  Plaintiff challenges the ALJ’s assessment regarding her hand impairments and

 2   headaches. See ECF No. 16, pgs. 6-10. Plaintiff also challenges the ALJ’s assessment of her

 3   “myalgias [and] ongoing shoulder and upper extremity pain and numbness. . . .” Id. at 12.

 4                  1.       Hand Impairments

 5                  Plaintiff argues:

 6                          . . . Regarding Plaintiff’s de Quervain’s tenosynovitis in the left
                    hand, the ALJ does not explain her conclusion that the evidence does not
 7                  show this to be a severe impairment. See, AR 21-22. The ALJ, instead,
                    simply references at step two several treatment reports that affirmatively
 8                  find significant hand (and shoulder) dysfunction. Specifically, the ALJ
                    acknowledges Plaintiff’s treatment with board-certified surgeon James T.
 9                  Lin, M.D., who in 2017 examined Plaintiff on three occasions, found a
                    “compressible mass” on the left wrist, moderate tenderness, positive
10                  Finkelstein test, [footnote omitted] and recommended hand surgery after a
                    steroid injection failed. See, AR 373-377. But after generally mentioning
11                  the existence of Plaintiff’s evidence, the ALJ gives no reason for finding
                    Plaintiff’s hand impairment non-severe.
12
                    ECF No. 16, pgs. 7-8.
13

14   Plaintiff contends the ALJ erred by failing to explain why her hand impairment does not meet the

15   de minimus threshold at Step 2. See id. at 8. Plaintiff asserts that her hand impairment, “by

16   definition, limits work tasks such as grasping, making a fist, or repetitive hand or wrist

17   movements. . . .” Id.

18                  At the outset, the Court rejects the suggestion that the existence of an impairment

19   meets the legal threshold at Step 2. See Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th Cir. 1999).

20   First, not all impairments result in limitation. Second, not all limitations are work-related. Third,
21   not all work-related limitations are severe enough to more than minimally effect the ability to

22   perform work-related tasks.

23                  As Defendant correctly observes, Plaintiff bears the burden of proving the

24   existence of a severe impairment. See Ukolov v. Barnhart, 420 F.3d 1002, 1004 (9th Cir. 2005).

25   To meet this burden, Plaintiff must point to evidence of record showing her hand impairment

26   more than minimally impacts her ability to work. Plaintiff has failed to do so here. Both Plaintiff
                                                      7
27   and the ALJ cite Dr. Lin’s records at Exhibit B7F. In particular, the ALJ cites the doctor’s

28   impression at page 10 of Exhibit B7F of “Left deQuervain’s tenosynovitis.” CAR 377. Plaintiff
 1   references the same records at CAR 373-77 which, according to Plaintiff, show Dr. Lin

 2   “examined Plaintiff on three occasions, found a ‘compressible mass’ on the left wrist, moderate

 3   tenderness, positive Finkelstein test [footnote omitted], and recommended hand surgery after a

 4   steroid injection failed.” ECF No. 16, pgs. 7-8.

 5                  Exhibit B7F consists of 13 pages of medical records from Dr. Lin. The following

 6   is a chronological summary of this evidence:

 7                  January 30, 2017       Chart notes of initial visit with Dr. Lin. The doctor
                                           reported that Plaintiff presented with complaints of left
 8                                         radial wrist pain and wrist mass. Plaintiff also presented
                                           with a left volar radial wrist mass and radial wrist pain
 9                                         since May 2016. Plaintiff also complained of bilateral
                                           shoulder pain. On physical examination, Dr. Lin noted a
10                                         1 cm diameter compressible mass of the left volar radial
                                           wrist. The doctor also noted that Plaintiff’s left first
11                                         dorsal wrist compartment was tender and a positive left
                                           Finkelstein test. Dr. Lin’s impression was left
12                                         deQuervain’s tenosynovitis, left volar radial wrist
                                           ganglion, and right lateral epicondylitis. Plaintiff agreed
13                                         to and received a steroid injection. CAR 376-77.
14                  March 13, 2017         Chart notes of physical examination. Dr. Lin reported
                                           left wrist dorsal compartment with moderate tenderness
15                                         and a positive left Finkelstein test and bilateral lateral
                                           epicondyle with minimum discomfort. Dr. Lin’s
16                                         impression was of left deQuervain’s tenosynovitis. Dr.
                                           Lin ordered a rheumatoid panel. CAR 374.
17
                    March 15, 2017         Report of a negative “ANA screen” on March 13, 2017,
18                                         indicating the lack of any “ANA-associated autoimmune
                                           disease.” CAR 368, 371.
19
                    April 4, 2017          Chart notes of physical examination. Dr. Lin reported
20                                         that a rheumatoid panel from March 13, 2017, was
                                           negative. Dr. Lin also reported left dorsal wrist
21                                         tenderness and a positive left Finkelstein test. Dr. Lin
                                           recommended a left deQuervain’s release surgery.
22                                         See CAR 373.
23                  While moderate tenderness and positive Finkelstein test both suggest the existence

24   of some amount of limitation associated with left deQuervain’s tenosynovitis, Plaintiff has not

25   pointed to any evidence of record to establish that these limitations impact work-related activities

26   or that any impact is more than minimal. Notably, Dr. Lin’s records, upon which Plaintiff relies,
                                                        8
27   reveal no findings of work-related limitations or opinions as to the extent of any such limitations.

28   ///
 1                  Plaintiff contends the ALJ erred by failing to explain why Plaintiff’s deQuervain’s

 2   tenosynovitis is a non-severe impairment. In Mezquita v. Colvin, 2:12-CV-2042-EFB, 2014 WL

 3   1272878 at *3 (E.D. Cal. 2017), cited by Plaintiff, the court reversed an unexplained severity

 4   finding because it could not discern why impairments had been found non-severe. In doing so,

 5   the court noted that the ALJ had not mentioned some impairment and, for others which were

 6   mentioned, the ALJ did not discuss the relevant objective evidence. See id. The current case is

 7   distinguishable. First, the ALJ here specifically mentioned deQuervain’s tenosynovitis as well as

 8   objective evidence – tenderness and positive Finkelstein test – related to the impairment. Second,

 9   this Court is able to discern the reason the ALJ found the impairment non-severe, namely the

10   absence of evidence of record showing any impact on Plaintiff’s ability to perform work-related

11   activities.

12                  Finally, the Court finds that any error in the ALJ’s failure to explain why

13   deQuervain’s tenosynovitis was found to be non-severe is harmless. Where the ALJ errs in not

14   providing any reasons supporting a particular determination, the error is harmless if no reasonable

15   ALJ could have reached a different conclusion had the error not occurred. See Stout v.

16   Commissioner of Social Security, 454 F.3d 1050 (9th Cir. 2006). Such is the case here. Even

17   had the ALJ specifically said that deQuerrvain’s tenosynovitis is found to be non-severe because

18   Plaintiff failed to prove the impairment causes more than a minimal impact on her ability to work,

19   the rationale is apparent from the absence of such evidence in the record. On this record, no

20   reasonable ALJ could have found that deQuerrvain’s tenosynovitis constitutes a severe
21   impairment.

22                  2.     Headaches

23                  According to Plaintiff:

24                          . . . The only attention the ALJ gave to Plaintiff’s medical evidence
                    showing she suffers from migraines was to reject the opinions, at step two,
25                  from Plaintiff’s primary care doctor, Dr. Rochanayon, that her headaches
                    are in fact debilitating. AR 22. But even if the ALJ had proper grounds to
26                  not accept those opinions, that did 9not excuse her duty to at least provide
                    an explanation for ignoring significant clinical evidence of Plaintiff’s
27                  migraine impairment. . . .
28                  ECF No. 16, pg. 9.
 1                   As discussed in more detail below with respect to the ALJ’s consideration of the

 2   opinion evidence, the Court does not agree with Plaintiff’s first proposition. In particular, the ALJ

 3   properly rejected Dr. Rochanayon’s opinions because they are not supported by the doctor’s own

 4   treatment notes. The Court also rejects Plaintiff’s contention that the ALJ erred at Step 2 with respect

 5   to headaches by ignoring or failing to explain “significant clinical evidence.” A review of the ALJ’s

 6   hearing decision reflects otherwise. See CAR 21-22 (ALJ’s discussion of evidence related to

 7   headaches).

 8                   3.      Myalgias, Shoulder, and Upper Extremity Pain

 9                   Plaintiff contends:

10                            Finally, the ALJ erred in finding Plaintiff’s myalgias, ongoing
                     shoulder and upper extremity pain and numbness non-severe without
11                   giving any reasons. AR 21-22. Here, the analysis of these impairments the
                     ALJ offers at step two affirmatively supports that they significantly limit
12                   Plaintiff’s functioning. As the ALJ noted, treatment reports show shoulder
                     “[m]ovements are restricted with active elevation and pain . . . [and]
13                   tenderness is noted in the acromioclavicular joint [citation].” AR 22
                     [citing AR 398-399]. Additionally, the ALJ pointed to a March 2018
14                   examination that “showed right shoulder movements are painful with
                     extension and internal rotation.” AR 22. The ALJ does not explain how
15                   her own findings do not meet the de minimis test at step two. While the
                     ALJ mentions a December 2017 physical therapy report that indicated
16                   some improvement from therapy, the ALJ makes no findings, and the
                     record does not reflect, that Plaintiff’s undisputed arm and shoulder pain
17                   was resolved or that her improvement during that physical therapy visit
                     was sustained. Indeed, as the ALJ stated, clinical findings a few months
18                   later in March 2018 reflect ongoing limitations. The ALJ’s internally
                     contradictory reasoning is not reasonable grounds to dismiss Plaintiff’s
19                   shoulder and arm impairments at step two.
20                   ECF No. 16, pg. 12.
21                   As with Plaintiff’s wrist impairment and headache impairment, while Plaintiff

22   cites evidence showing the existence of shoulder impairments, she has not presented any evidence

23   as to the nature and extent of limitations associated with her shoulder pain. As both the ALJ and

24   Plaintiff note, Plaintiff’s shoulder impairment results in painful shoulder movements. Plaintiff

25   does not, however, point to evidence establishing how painful shoulder movements limit her

26   ability to perform work-related activities with her shoulder or the degree of any such functional
                                                       10
27   limitation. Absent such evidence, Plaintiff has failed to meet her burden at Step 2 of

28   demonstrating the existence of limitations that more than minimally impact her ability to work.
 1          B.      Evaluation of Opinion Evidence

 2                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 3   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 4   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

 5   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

 6   opinion over another. See id.

 7                  Under the regulations, only “licensed physicians and certain qualified specialists”

 8   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

 9   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

10   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

11   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

12   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

13   substantial evidence when the opinions are consistent with independent clinical findings or other

14   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

15   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

16   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

17   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

18   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

19   workers may be discounted provided the ALJ provides reasons germane to each source for doing

20   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874
21   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

22   when opinions from “other sources” may be considered acceptable medical opinions).

23                  The weight given to medical opinions depends in part on whether they are

24   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

25   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

26   professional, who has a greater opportunity to know and observe the patient as an individual, than
                                                       11
27   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

28   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the
 1   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 2   Cir. 1990).

 3                  In addition to considering its source, to evaluate whether the Commissioner

 4   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

 5   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

 6   uncontradicted opinion of a treating or examining medical professional only for “clear and

 7   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

 8   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

 9   by an examining professional’s opinion which is supported by different independent clinical

10   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

11   1041 (9th Cir. 1995).

12                  A contradicted opinion of a treating or examining professional may be rejected

13   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

14   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

15   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

16   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

17   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

18   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

19   without other evidence, is insufficient to reject the opinion of a treating or examining

20   professional. See id. at 831. In any event, the Commissioner need not give weight to any
21   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

22   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

23   also Magallanes, 881 F.2d at 751.

24                  At Step 4, the ALJ considered the medical opinion evidence of record to determine

25   Plaintiff’s residual functional capacity. See CAR 25-27. In particular, the ALJ considered

26   opinions from Drs. El Sayed, Richwerger, and Davis. See id. The ALJ found Dr. Richwerger’s
                                                     12
27   opinion, offered following a mental status examination, persuasive. See id. at 27. The ALJ also

28   found Dr. Davis’s opinion persuasive. See id. At Step 2, discussed above, the ALJ also
 1   considered opinions offered by Plaintiff’s treating physician, Dr. Rochanayon, which the ALJ

 2   rejected. See id. at 22.

 3                  Plaintiff challenges the ALJ’s rejection of opinions offered by Dr. El Sayed. See

 4   ECF No. 16, pgs. 12-13. In the context of her argument related to Step 2, Plaintiff also challenges

 5   the ALJ’s rejection of opinions offered by Dr. Rochanayon. See id. at 10-11.

 6                  1.      Dr. El Sayed

 7                  As to Dr. El Sayed, the ALJ stated:

 8                  . . .On January 18, 2017, Dr. Shyma El Sayed, Psy.D., completed a
                    Psychological Consultative Evaluation and opined that the claimant is
 9                  moderately to markedly limited with ability to perform work activities on
                    a consistent basis, perform work activities without special or additional
10                  supervision and with ability to complete a normal workday or workweek
                    without interruptions. Moderately too [sic] markedly limits [sic] with
11                  ability to deal with the usual stresses encountered in a competitive work
                    environment (Exhibit B4F). I give some weight to this assessment
12                  showing moderate limitations, but I disagree with the marked limitations,
                    which are not consistent with the claimant’s symptoms or the medical
13                  record as a whole.
14                  CAR 25.
15                  According to Plaintiff:

16                           The ALJ rejected Dr. El Sayed’s opinions for the thinnest of
                    reasons, stating only: “I give some weight to this assessment showing
17                  moderate limitations, but I disagree with the marked limitations, which are
                    not consistent with the claimant’s symptoms or the medical record as a
18                  whole.” AR 25. This is error, however, because “[t]he ALJ must do more
                    than offer [her] conclusions. [She] must set forth [her] own interpretations
19                  and explain why they, rather than the doctors’, are correct.” Embrey v.
                    Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988); see, also, McAllister v.
20                  Sullivan, 888 F.2d 599, 602 (9th Cir. 1989) [“Broad and vague” reasons
                    for rejecting the treating physician’s opinion do not suffice].
21                           Similar to the step two finding, the ALJ’s generalized, conclusory
                    rejection of Dr. El Sayed’s opinions leaves little for this Court to review.
22                  The error also cannot be deemed harmless because if Dr. El Sayed’s
                    limitations, which extend to a marked level of severity, are credited, then
23                  Plaintiff likely meets the standard of presumptive disability at step three of
                    the Commissioner’s evaluation process. See, Lester v. Chater, 81 F.3d
24                  821, 834 (9th Cir. 1995). Moreover, the ALJ’s vocational expert testified
                    that if Plaintiff requires two extra 20-minute breaks to complete each
25                  work-day, then she would not be able to perform her past work. AR 62. As
                    such, the ALJ’s legally erroneous rejection of Social Security’s own
26                  psychologist’s opinions is additional13 grounds for reversal.
27                  ECF No. 16, pg. 13.
28   ///
 1   At footnote 10, Plaintiff adds:

 2                           After Dr. El Sayed’s examination, Social Security scheduled another
                     mental health examination with a second consultant, David Richwerger,
 3                   Ed.D., which purported to find mild limitations in Plaintiff’s functioning
                     only. AR 422-427. However, this report cannot serve as substantial evidence
 4                   sufficient to reject Dr. El Sayed’s opinions because, by its own terms, Dr.
                     Richwerger deemed his opinions “not valid” due to testing inconsistencies he
 5                   perceived. AR 426 [“The claimant’s mental status evaluation results appear to
                     be not valid.”]. Moreover, Social Security curiously did not provide Dr.
 6                   Richwerger with Dr. El Sayed’s earlier findings, which further undermines
                     the validity of the subsequent opinions. AR 423.
 7
                     Id. at n.10.
 8

 9                   Dr. El Sayed’s report is contained at Exhibit B4F of the record. See CAR 342-47.

10   Dr. El Sayed opined as to various moderate to marked limitations, some of which the ALJ

11   rejected. Specifically, the doctor opined Plaintiff is moderately limited in the following areas:

12   (1) ability to understand, remember, and perform simple written and oral instructions; (2) ability

13   to maintain regular attendance; and (3) ability to interact with coworkers and the public. See id.

14   at 345-46. Dr. El Sayed opined Plaintiff’s limitations are moderate to marked in the following

15   areas: (1) ability to understand, remember, and perform complex written and oral instructions;

16   (2) ability to perform work activities on a consistent basis; (3) ability to perform work activities

17   without special or additional supervision; (4) ability to complete a normal workday or workweek

18   without interruptions from psychological symptoms; and (5) ability to deal with usual work

19   stressors. See id. Dr. El Sayed also opined that Plaintiff is not capable of managing her own

20   funds. See id. at 346.
21                   Without elaboration, the ALJ accepted the doctor’s opinions as to moderate

22   limitations but rejected the doctor’s opinions as to marked limitations. When viewing the ALJ’s

23   hearing decision regarding the medical opinions of psychiatric limitations as a whole, the Court

24   finds no error in the ALJ’s evaluation of Dr. El Sayed’s opinions. In particular, the ALJ

25   discussed other opinions from Drs. Davis and Richwerger. See CAR 26-27. Dr. Davis, who

26   examined Plaintiff’s medical records, opined that Plaintiff can perform simple repetitive tasks
                                                        14
27   with limited public contact. See id. at 27 (citing Exhibit B4A). Dr. Richwerger, who performed

28   an examination, opined that Plaintiff has no limitation in the ability to perform simple and
 1   repetitive tasks. See id. at 26 (citing Exhibit B10F). Notably, Dr. Richwerger opined that

 2   Plaintiff has mild impairment in her ability to perform detailed and complex tasks, mild

 3   impairment in her ability to perform work activities on a consistent basis, mild impairment in her

 4   ability to complete a normal workday or workweek, mild impairment in her ability to deal with

 5   coworkers and the public, and mild impairment in her ability to deal with the usual stresses of

 6   work. See id. Dr. Richwerger opined Plaintiff has no impairment in the ability to perform work

 7   activities without special supervision, the ability to understand and accept instructions from

 8   supervisors, and ability to maintain regular attendance in the workplace. See id.

 9                  When faced with conflicting medical opinions, the ALJ “. . .is the final arbiter with

10   respect to resolving ambiguities in the medical evidence.” Tommasetti, 533 F.3d at 1041-42.

11   Further, the more consistent an opinion is with the record as a whole, the more weight the ALJ

12   may give it. See 20 C.F.R. § 416.927(c)(4). Here, the ALJ properly weighed Dr. El Sayed’s

13   opinions of moderate to marked limitations against the other evidence of record, namely the

14   opinions of Drs. Davis and Richwerger, the latter of whom performed an examination, and who

15   both opined as to at most mild limitations. It is also clear that the reason the ALJ discounted Dr.

16   El Sayed’s opinions of moderate to marked limitations was because such opinions are not

17   consistent with the other doctors’ opinions of record. The ALJ is entitled to make this decision

18   resolving conflicting evidence and properly did so here by citing the conflicting evidence from

19   Drs. Davis and Richwerger undermining the opinions of Dr. El Sayed.

20                  2.      Dr. Rochanayon
21                  As to Dr. Rochanayon, whose opinions the ALJ addressed in the context of the

22   severity determination at Step 2, the ALJ concluded the doctor’s opinions are not supported by

23   his own treatment records or the medical evidence as a whole. See CAR 22.

24                  Dr. Rochanayon’s opinions are outlined in Exhibit B13F, a form entitled

25   “Headaches Medical Source Statement” completed in April 2019. CAR 474-77. This form lists a

26   number of limitations associated with headaches, which the doctor characterizes as “severe.”
                                                     15
27   Notably, the form asks “During times your patient has a headache, would your patient generally

28   be precluded from performing even basic work activities and need a break from the workplace.”
 1   Id. at 476. Dr. Rochanayon provided no response to this question.

 2                  Dr. Rochanayon’s treatment records are contained in Exhibit B14F. See CAR

 3   478-96. These records cover the period from October 2017 through March 2019. See id. Notes

 4   from a visit on January 4, 2018, reflect Plaintiff reported for a fever with associated headache.

 5   See id. at 493. Dr. Rochanayon diagnosed hypertension and an acute upper respiratory infection.

 6   See id. at 494. On March 13, 2018, Plaintiff reported with complaints of neck and shoulder pain.

 7   See id. at 490. Dr. Rochanayon diagnosed hypertension, a single major depressive disorder, and

 8   an acute upper respiratory infection. See id. at 491. Similarly, on May 15, 2018, Plaintiff

 9   presented with complaints of right shoulder pain and right upper back pain “for many months.”

10   Id. at 487. The doctor diagnosed myalgia, Type 2 diabetes without complications, and

11   hypertension. See id. at 488. On September 20, 2018, Plaintiff reported with complaints of

12   headaches, back pain, and leg pain “for a few days.” Id. at 481. Dr. Rochanayon diagnosed

13   hypertension and bursitis of the right shoulder. See id. at 482. On March 6, 2019, Plaintiff

14   reported for a medication refill. See id. at 479. Dr. Rochanayon diagnosed hypertension and

15   right shoulder bursitis. See id. at 480.

16                  On this record, the Court agrees with the ALJ that the medical evidence,

17   particularly Dr. Rochanayon’s own notes, do not support the doctor’s opinions outlined in the

18   medical source statements. While Dr. Rochanayon opined that Plaintiff’s headaches are severe

19   and cause significant limitations in work-related activities, the treatment notes simply do not

20   reveal any findings, objective or subjective, to support such extreme opinions. Notably, over the
21   course of Dr. Rochanayon’s treatment, Plaintiff only complained of headaches twice and at no

22   time did Dr. Rochanayon diagnose migraines or some other headache disorder.

23   ///

24   ///

25   ///

26   ///
                                                       16
27   ///

28   ///
 1                                          IV. CONCLUSION

 2                 Based on the foregoing, the Court concludes that the Commissioner’s final

 3   decision is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                 1.       Plaintiff’s motion for summary judgment, ECF No. 16, is denied;

 6                 2.       Defendant’s motion for summary judgment, ECF No. 18, is granted;

 7                 3.       The Commissioner’s final decision is affirmed; and

 8                 4.       The Clerk of the Court is directed to enter judgment and close this file.

 9

10   Dated: June 23, 2021
                                                         ____________________________________
11                                                       DENNIS M. COTA
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
                                                       17
27

28
